Citation Nr: 1456194	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-05 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral foot disability to include heel numbness and neuropathy of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claim on appeal.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran stated that in December 2008 the Department of Defense notified him that he may have been exposed to bacterial and chemical substances during active service in Dugway Proving Ground, Utah.  The Veteran claims that he suffers from neuropathy of the feet due to this exposure.

The Veteran's service treatment records do not reflect complaints of or treatment for foot problems.  Private treatment records reflect a diagnosis of Morton's interdigital neuroma of the right foot, in 1997.  Private and VA treatment records reflect a diagnosis of plantar fasciitis dating from 2001 and the Veteran's complaints of heel and foot pain. 

VA treatment records dated July 2009 note the Veteran's statement that he suffers from chronic bilateral foot pain, has been treated for plantar fasciitis for thirty years, was recently notified that he was exposed to nerve gas in service, and wishes to be tested for neuropathy.  VA treatment records reflect that the Veteran received treatment in August 2009 for burning and numbness of the feet; he was prescribed medication but did not consistently take it as it caused him dizziness.  The August 2009 records also note an assessment of peripheral neuropathy, but in September 2009 the Veteran was notified of a normal nerve conduction study. 

The Board finds a remand necessary to afford the Veteran a VA examination to confirm if the Veteran currently suffers from neuropathy of the feet, diagnose the Veteran's present foot condition, and opine as to the relationship between the Veteran's present foot condition and his active service, to include his exposure to certain substances at Dugway Proving Ground, Utah.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination); Robinson v. Mansfield, 21 Vet. App. 545 (2008) (the Board is obligated to investigate the theories of entitlement for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).

Further, the Board notes that the Veteran's April 2009 statement lists medical providers whom the Veteran received treatment from for his bilateral foot condition.  The record does not contain the entirety of the records identified by the Veteran and a remand is also necessary to obtain the missing records, to the extent possible.  See 38 C.F.R. § 3.159(c)(2).  The AOJ should also request all VA treatment records from 2009 to present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that outstanding treatment records be obtained from each medical provider identified by the Veteran's April 2009 letter.  In regard to private treatment records, contact the Veteran and request that he provide permission to obtain the medical records or provide the records to VA himself.  If the records are unable to be obtained, a negative response should be recorded and added to the claims file.  Associate all records obtained or provided.

2.  Associate all VA treatment records from 2009 to present.

3.  After the above is complete, schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of foot disability.

After reviewing the file including the entirety of the remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary:
 
(a)  the examiner should identify with specificity any foot disability that is shown on current examination or that has been manifested at any time since January 2009.  In so doing, the examiner should indicate whether the Veteran has (or has had at any time since January 2009) neuropathy of the feet.

In responding to this inquiry, the examiner should consider and discuss, the Veteran's claimed symptomatology including heel numbness. 

(b)  for any identified current foot disability or any foot disability manifested since 2009 (to include neuropathy), the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's foot condition was incurred in or is otherwise etiologically related to his active military service.  

In responding to this inquiry, the examiner should address the Veteran's submitted list of substances present at Dugway Proving Ground, Utah, and media reports indicating a link between such substances and neuropathy of the feet. 

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

4.  After the above is complete, review evidence of record to date and readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



